Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 29 March 2022 has been entered. Applicant’s amendment of the claims filed 3 March 2022 has been entered. Applicant’s remarks filed 3 March 2022 are acknowledged.
Claim 11 is cancelled. Claims 1-10 and 12-18 are pending. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 10 and 12-18 are under examination.

Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) is acknowledged. The certified copies have been filed for the foreign applications (KR 10-2017-0096321, filed 07/28/2017; and KR 10-2018-0069905, filed 06/18/2018), however, no English translations of the foreign applications have been provided.
Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections/Rejections Withdrawn
The objection to claim 10 for typographical errors is withdrawn in response to Applicant’s amendment of the claim.  
The rejection of claims 10 and 12-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in response to Applicant’s amendment of independent claim 1 to remove the term “preventing” rheumatoid arthritis to recite “A method of treating rheumatoid arthritis”.  
The rejection of claims 10 and 13-18 under 35 U.S.C. 102(a)(1), as being anticipated by Kwon et al. (Biomaterials, 2014, Vol. 35(20):5337-5346), is withdrawn in response to Applicant’s amendment of claim 1 as above.
The rejection of claims 10 and 12-18 under 35 U.S.C. 103, as being unpatentable over Park et al. (Cell Transplant., 2016, Vol. 25(6):1057-1072, Epub. Apr. 7, 2015), in view of Hwang et al. (Otolaryngol. Head and Neck Surg., 2012, Vol. 147(3):568–574), is withdrawn in view of Applicant’s arguments and the unexpected results shown in the specification.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Amended claims 10 and 13-18 remain rejected under 35 U.S.C. 102(a)(1), as being anticipated by Sung Won Kim (KR20110106235, Pub. Date: 2011-09-28) (hereinafter “Kim”). The basis of this rejection is set forth in the previous Office Action at p. 6-7. 
Applicant argues that Kim does not teach or suggest methods as disclosed in the instant claims. Applicant argues that Kim discloses a method for treating cartilage damage by injecting or implanting chondrocytes obtained through differentiation of hTMSCs, but not hTMSCs themselves. Applicant argues that Kim discloses in Example 1 that hTMSCs was induced for chondrogenic differentiation by using growth factors TGF-1 and IGF-I, and co-culturing with nasal septal chondrocytes, and the cells showed chondrocyte phenotypes (e.g., expression of type II collagen and aggrecan). Applicant argues that in Applicant’s claimed method, there is no step of inducing differentiation of the stem cells into chondrocytes, and the nasal inferior turbinate-derived mesenchymal stem cells are directly administered to a subject in need of the treatment. 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Kim teaches a method for treating a cartilage damage disease, e.g., rheumatoid arthritis, comprising administering a composition containing isolated human nasal inferior turbinate-derived mesenchymal stromal cells (hTMSCs) that have been cultured under conditions to induce differentiation into chondrocytes ([0045-0047] and Example 1). Kim teaches that the human inferior turbinate-derived mesenchymal stromal cells used in the present invention can be obtained by isolating the inferior turbinate tissue, washing and cutting, and culturing in a medium for mesenchymal stromal cells, and the mesenchymal stromal cells may be passaged 2 to 5 times, more preferably 3 times [0037]. With respect to Applicant’s arguments that Kim discloses the use of chondrocytes obtained through differentiation of hTMSCs, not hTMSCs themselves, however, the instant claims encompass the use of the cells taught by Kim. The present claims recite a pharmaceutical composition comprising nasal inferior turbinate-derived mesenchymal stromal cells, the term “nasal inferior turbinate-derived mesenchymal stromal cells” encompasses cells that have been cultured in a medium for mesenchymal stromal cells after isolation. In fact, the instant specification describes that for the isolation of the hTMSCs, surgically removed nasal inferior turbinate tissues were subjected to washing, cutting, and culturing in a medium containing 10% fetal bovine serum (FBS) for 2 to 3 weeks before administration (Example 1, section 1-1). The culture medium supplemented with 10% FBS contains various growth factors, including IGF-1 and TGF-1; for example, Singh et al. (Biol. Reprod., 1997, Vol. 56(6):1370-1375) teaches that IGF-1 is a component in FBS (see abstract); and Oida et al. (J. Immunol. Methods, 2010, Vol. 362(1-2):195-198) teaches that 10% FBS-supplemented media contain 1,000-2,000 pg/ml of latent TGF- (see 3rd paragraph in Introduction). Therefore, the cells used by Kim meet the nasal inferior turbinate-derived mesenchymal stromal cells as recited in the instant claims. As for the effects/activities of the human nasal inferior turbinate-derived mesenchymal stromal cells as recited in claims 10 and 13-18 (i.e., reducing IL-17A, IgG2a, and TNF-, reducing or inhibiting the proliferation of lymph node T cells or CD4+ T cells, increasing IL-10, or increasing regulatory T cells contributing to immune tolerance among spleen cells), those effects/activities would reasonably be considered to be inherent. With respect to Applicant’s arguments that, in the claimed method, the nasal inferior turbinate-derived mesenchymal stem cells are directly administered to a subject and the stem cells are not chondrogenic differentiated, however, such features are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the forgoing reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 remains rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20110106235), as applied to claims 10 and 13-18 above, and further in view of Williams, R.O. (Methods Mol. Med., 2004, Vol. 98:207-216). The basis of this rejection is set forth in the previous Office Action at p. 8-9. 
Applicant argues that as stated above, Kim does not teach each and every element of instant claim 10 because Kim does not teach or suggest methods of treating rheumatoid arthritis by directly administering a pharmaceutical composition comprising nasal inferior turbinate-derived mesenchymal stem cells as an active ingredient to a subject in need thereof, wherein the nasal inferior turbine- derived mesenchymal stem cells reduce interleukin-17A, let alone methods of treating collagen- induces arthritis using said pharmaceutical compositions, as disclosed in claim 12. Applicant argues that Williams does not cure the deficiencies of Kim because Kim and Williams, in combination or individually, provide no motivation and no expectation of success in arriving at the presently claimed methods.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
As set forth above, Kim teaches each and every element of instant claim 10. While Kim does not teach treating a subject having collagen-induced arthritis (claim 12), Williams cures this deficiency. 
Williams teaches that collagen-induced arthritis (CIA) is an animal model of rheumatoid arthritis (RA) that is widely used to address questions of disease pathogenesis and to validate therapeutic targets (see Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administering the composition of Kim into an animal model of RA, i.e., the CIA mouse model. One of ordinary skill in the art would have been motivated to do so, because Kim teaches a method for treating RA comprising administering a composition containing isolated human nasal inferior turbinate-derived mesenchymal stromal cells that have been cultured under conditions to induce differentiation into chondrocytes, and Williams teaches that CIA is an animal model of RA that is widely used to address questions of disease pathogenesis and to validate therapeutic targets. Therefore, the combined teachings provide a reasonable expectation of success in validate therapeutic effects of the treatment method.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 10, 2022